DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 24 June 2021, have been entered in full.  Claims 1-7 are canceled. Claim 8 is amended. Claims 8-20 are under examination.
			Withdrawn Objections And/Or Rejections
	The rejection to claims 8-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, new matter, as set forth at pages 2-3 of the previous Office Action (03 March 2021), is withdrawn in view of Applicant’s arguments and the amendment (24 June 2021).
	
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter. The basis for this rejection is set forth at pages 2-3 of the previous Office Action (03 March 2021).
	Applicant discusses claim 15 and directs the Examiner’s attention to Figure 10. Applicant argues that Figure 10 illustrates that a composition comprising a mixture of EPO (fraction 1 and fraction 16) with isoforms comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues, wherein the ratio of tetraantennary glycosyl forms, tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, triantennary glycosyl forms, triantennary glycosyl forms with one repeat, and biantennary glycosyl forms is in a range between 43:28:12:8:6:2 and 45:21:7:14:21:6. 
	Applicant’s arguments have been fully considered but are not found persuasive. The instant claim may have a typo because Claim 15 recites “…in a range between 43:28:12:8:6:2 and 45:21:7:14:7:6.  This range does not reflect a composition comprising 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. (Reference of record; US 2005/0288220; published 12/29/05).
Burg et al. teach that the invention concerns new EPO compositions with high specific activity which are characterized by a high content of N-acetyl-lactosamine units or/and tetraantennary branches in the carbohydrate structure. The invention also concerns a process for isolating such EPO products (para 0011). Burg et al. teach human erythropoietin (paras 0002, 0003, 0170, 0175 and 0188)(applies to claims 11 and 18). Burg et al. teach that the composition according to the invention can be composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing).  Burg et al. teach that the composition according to the invention preferably comprises a mixture of at least 2, e.g. of 2 to 5 isoforms, in particular a mixture of 3 or 4 isoforms (para 0020)(applies to claims 8 and 15). Burg et al. teach in the composition applies to claims 9 and 16). Burg et al. teach that the EPO composition according to the invention can be used to produce a pharmaceutical preparation having a purity of preferably at least 99% and particularly preferably of at least 99.9% and substantially free of bacterial impurities (paras 0026-0027)(applies to claims 12 and 19).
EXAMPLE 1 teaches the purification of EPO from Culture Supernatants of Cell Lines.  Two methods were used to purify EPO from cell culture supernatants of human cells or Chinese hamster ovary (CHO) cells which differ in the number and principle of the chromatographic steps and were used depending on the composition of the medium and the EPO concentration (para 0055). EXAMPLE 2 teaches purification of EPO from Culture Supernatants While Retaining the Isoforms 1-8 (Comparison).  EXAMPLE 3 teaches the purification of EPO from Culture Supernatants While Retaining the Isoforms 1-4 (Invention). 
EXAMPLE 5 determines the content of sialic acid resides. Burg et al. teach that the EPO from CHO cells had an average content of 12.9 mole (CHO 1), 11.8 (CHO 2) and 11.7 mole (CHO 3) sialic acid per mole EPO. The EPO preparations derived from human cells had an amount of 13.1 mole (HeLa 1), 13.2 mole (HeLa 2), 13.3 mole (HeLa 3), 11.6 mole (HeLa 4) and 10.8 mole (HeLa 5) sialic acid per mole EPO (cf. also example 11)(para 0144). 
EXAMPLE 6 determines the Proportions of Biantennary, Triantennary and Tetraantennary Carbohydrate Structures. The EPO derived from CHO cells had a content of 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures (from the CHO 3 prep), a content of 86.7% tetraantennary carbohydrate structures (from the CHO 1 prep) and a content of 78.6% tetraantennary carbohydrate structures (from the CHO 2 prep)(para 0148)(applies to claim 8). The contents of biantennary/triantennary/tetraantennary structures in the preparations of EPO from human cell lines were 5.8/8.8/85.4% for HeLa 1, 5.1/12.7/82.2% for HeLa 2, 4.1/17.7/78.2% for HeLa 3, 10.1/19.2/70.6% for HeLa 4 and 12.6/25.4/62% for HeLa 5 (para 0148). 
EXAMPLE 7 determines the Average Content of N-Acetyl-Lactosamine Units and the Average Content of Additional N-Acetyl-Lactosamine Units (Repeats). Example 7 teaches how to calculate the percentage of  tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, and triantennary glycosyl forms with one repeat (paras 0150-0158)(applies to claim 15). 
In summary, Burg et al. teach an EPO composition composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing) wherein the ratio of tetraantennary, triantennary, and biantennary glycosyl forms is in a range between 83:14:2 and 73:35:6. Burg et al. teach that the EPO from CHO cells had an average content of 12.9 mole (CHO 1), 11.8 (CHO 2) and 11.7 mole (CHO 3) sialic acid per mole EPO. Burg et al. teach how to calculate the percentage of  tetraantennary 
Burg et al. do not explicitly teach that said EPO composition comprises an isoform comprising 8 sialic acid residues per erythropoietin, an isoform comprising 9 sialic acid residues per erythropoietin, an isoform comprising 10 sialic acid residues per erythropoietin, an isoform comprising 11 sialic acid residues per erythropoietin, an isoform comprising 12 sialic acid residues per erythropoietin, an isoform comprising 13 sialic acid residues per erythropoietin, an isoform comprising 14 sialic acid residues per erythropoietin, and an isoform comprising 15 sialic acid residues per erythropoietin. 
	However, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the EPO composition, as taught by Burg et al. to include isoforms comprising the claimed number of sialic residues per erythropoietin. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. At Figure 2, Burg et al. generally teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. EPO isoform 8 is strongly basic with low sialylation. The sialic acid content would be 15 sialic acids for isoform 1, 14 sialic acids for isoform 2, 13 sialic acids for isoform 3, 12 sialic acids for isoform 4, 11 sialic acids for isoform 5, 10 sialic acids for isoform 6, 9 sialic acids for isoform 7 and 8 sialic acids for isoform 8 (see Figure 2 and paras 0201 and 0214). In Example 2, Burg et al. teach the purification of EPO from culture supernatants, while retaining isoforms 1-8.  
	
s 10, 13, 14, 17, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. as applied to claims 8 and 15 above, and further in view of in view of Priest et al. (Reference of record; US 2009/0311247; published 12/17/09, priority date 1/25/05).
	The teachings of Burg et al. are described above. Burg et al. do not teach that the EPO in the EPO composition comprises one or more polyethylene glycol residues. Burg et al. do not teach that the EPO in the EPO composition comprises alpha-2,6-linked sialic acid or alpha-2,3-linked sialic acid.
Priest et al. teach protein molecules such as EPO (abstract). Priest et al. teach that sialylation refers to the attachment of sialic acid to the terminating positions of a glycoprotein via various sialyltransferase enzymes (para 0123). Priest et al. teach that the protein can be produced using a human cell line transformed with either .alpha.-2,3 sialytransferase or .alpha.-2,6 sialytransferase, or both .alpha.-2,3 sialytransferase and .alpha.-2,6 sialytransferase ("sialylated-protein") and that examples of sialylated- proteins include sialylated-EPO (para 0400)(applies to claims 13, 14, 20 and 21). Priest et al. teach that the protein can be attached with polyethylene glycol (para 0446) (applies to claims 10 and 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a composition comprising a mixture of EPO isoforms, as taught by Burg et al. by using alpha-2,3 sialytransferase and alpha-2,6 sialytransferase so that EPO comprises alpha-2,3 linked and alpha-2,6 linked sialic acids and polyethylene glycol, as taught by Priest et al. with a reasonable expectation of success. The motivation and expected success is provided by the fact that pegylation, alpha-2,3 linkage and alpha-
	
			Conclusion
		No claims are allowed. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/7/2021